                              United States District Court
                                                         for the
                                             Eastern District of Virginia


             United States of America
                         V.

                                                                    Case No. 2:20cr20
                  Tonya Saxbv
                     Defendant



                                 ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

      (1)      The defendant must not violate federal, state, or local law while on release.

      (2)      The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. §
               14135a.


      (3)      The defendant must advise the court or the pretrial services office or supervising officer in writing before
               making any change of residence or telephone number.

       (4)     The defendant must appear in court as required and, if convicted, must surrender as directed to serve a
               sentence that the court may impose.


               The defendant must appear at:         U.S. District Court.600 Granbv Street. Norfolk, VA
                                                                             Place

               On November 4. 2020                         at 11:00 a.m.
                                                           Date and Time




IT IS FURTHER ORDERED that the defendant be released on condition that:

(^)    (5)     The defendant promises to appear in court as required and surrender to serve sentence imposed.

(^)    (6)     The defendant executes a($5.000) Unsecured Bond binding the defendant to pay to the United States for
               FTA.
AO IQOC (k(.'\ 09/08) Ath iec of Penalties                                                                                              Paac 3 of3


                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT;


YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:


       Violnling any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you cominit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive          in addition to) to any other sentence you receive.
      It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation:
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim,juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If. after i-elea.se. you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
     ( 1 ) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
        (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
        (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
         A term of impri.sonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or sun'ender may result in the forfeiture of any bond posted.

                                                    Acknowledgment of the Defendant

        I acknowledge that I am the defendant in this case and that I am aware ofthe conditions of release. 1 promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                                                 dam's Signature



                                                                                                                Cil)- and Stale




                                                  Directions to the United States Marshal


         The defendant is ORDERED released alter processing.
(   )    The United States marshal is ORDERED to keep the defendant in cuslod> until notified by the clerk orjudge that the
         defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
         produced before the appropriate judge at the time and place specified.


Date:
                                                                                                                            Signature


                                                                                     .Lawrence R. Leonard. U.S. Magistrate Judge
                                                                                                            Printed name and title




                    DIS I RIBI I ION:    COl RT    DKI KNOANT    PRl-TRIAI.SKRVK K       I ..S. A ITORNKV     I ..S. MARSHAL
AO 19913(Rev. 12/1 1) Additional Conditions of Release                                                                                                         Page 2 of3


                                                       ADDITIONAL CONDITIONS OF RELEASE

       IT IS ITJRTl lIvR ORDBRED that the defendant s release is subject to the conditions marked below:

(   ) (6)       The defendant is placed in the custody of:
                Person or organization
                Address (<ynly ifabove is an organization)
                Cilv and slate                                                                               Tel. No.
who agrees to(a)supervise the defendant,(b) u.se every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                                     Signed:
                                                                                                 Custodian                                 Date
( ^ ) (7)       The
      (^) (a) submit to supervision by and report for supervision to the              United States Probation Office
                      telephone number 757-222-7300             . no later than           today
      (         lb)   continue or actively seek and maintain employment.
      {     ) (e)     surrender any passport to: US Probation Qfllce
      ( ^ ) (d)
      ( ^ ) (0)
                      annroval received from Probation
      (     ) Iff
                      including:.
      (     ) (g)


      (     )   th)
      (^) (i) not use alcohol(               )at all( ^ )excessively.
      ( ^ ) (.i)      not use or unlawfully po.ssess a narcotic drug or other controlled sub.stances dcllned in 21 U.S.C. § 802. unless prescribed by a licensed
                      medical practitioner.
      ( ^ ) (k)       submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                      random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                      prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                      of prohibited substance screening or testing.
      ( ^ ) (1)       participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                      supervising ofiicer.
      (     ) (m) participate in one of the following location restriction programs and comply with its requirements as directed.
                      (    ) (i) Curfew. You are restricted to your residence every day( )from                          to      .or(     )as
                              directed by the pretrial services office or supervising officer: or
                      ( ) (ii) Home Detention. You are restricted to your residence at all times except for employment: education; religious .services;
                       medical,.substance abu.sc. or mental health treatment; attorney \ isit.s; court appearances; court-ordered obligations; or other activities
                      approved in advance by the pretrial services office or supervising officer; or
                      (    ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and court
                      appearances or other activities specifically approved by the court.
      (     ) (n) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                      requirements and instructions provided.
                      (    ) You must pay all or part olThe cost of the program based on .vour ability to pay as determined by the pretrial services office or
                      supervising officer.
          ^ ) (0)     report as .soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                      arrests, questioning, or traffic stops.
                (P) Avoid all contact with alleged victims and/or potential witnesses or co-conspirators.                                                       —
                (q)
                (q) Provide anv requested financial information as directed bv the Probation Office.
                (r)
                      and mental health provider.
          ^ ) (s)
                (I)    May travel to Charleston. SC Julv 3 - 5. 2020. Provide particulars to the Probation Office.
            ) (u)
            ) (V)
            ) (w)
            1 (X)

            ) (y)
            ) (/)
